January 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
         RSL FUNDING LLC AND RAPID SETTLEMENTS, LTD, Appellant

NO. 14-10-00902-CV                        V.

  SETTLEMENT FUNDING, LLC D/B/A PEACHTREE SETTLEMENT FUNDING,
                             Appellee
                       ____________________



       This cause, an appeal from the judgment in favor of appellee, SETTLEMENT
FUNDING, LLC D/B/A PEACHTREE SETTLEMENT FUNDING, signed August 24,
2010, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court’s opinion.

       We order appellee, SETTLEMENT FUNDING, LLC D/B/A PEACHTREE
SETTLEMENT FUNDING, , to pay all costs incurred in this appeal. We further order
this decision certified below for observance.